Citation Nr: 1043907	
Decision Date: 11/22/10    Archive Date: 12/01/10

DOCKET NO.  05-33 319	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South 
Carolina


THE ISSUE

Entitlement to a compensable evaluation for bilateral 
sensorineural hearing loss prior to June 30, 2009 and an 
evaluation in excess of 30 percent thereafter. 


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. Murray, Associate Counsel 




INTRODUCTION

The Veteran served on active duty in the United States Marine 
Corps from November 1963 to November 1967. 

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from an April 2005 rating decision of the Department of 
Veterans Affairs (VA) Regional Office in Columbia, South Carolina 
(RO).  In pertinent part of that decision, the RO granted service 
connection for bilateral sensorineural hearing loss and assigned 
the disability a noncompensable rating effective from October 17, 
2003.  The Veteran appealed as to the rating assigned.

In May 2009, the issue for an initial compensable evaluation for 
bilateral sensorineural hearing loss was remanded by the Board 
for additional development.  Pursuant to the remand directives, 
the Appeals Management Center (AMC) obtained the outstanding 
records of pertinent treatment identified by the Veteran and 
provided him with a VA examination in June 2009 in conjunction 
with his claim.  Since the requested development has been 
completed, no further action to ensure compliance with the remand 
directive is required.  See Stegall v. West, 11 Vet. App. 268 
(1998); Dyment v. West, 13 Vet. App. 141, 146-47 (1999).

Based on the findings in the June 2009 VA examination report, the 
RO, by the way of a March 2010 rating decision, assigned an 
increased rating of 30 percent for the service-connected 
bilateral sensorineural hearing loss, effective as of the date of 
the examination.  The increased rating claim remains in 
controversy as the rating remains less than the maximum available 
schedular benefit awardable.  See AB v. Brown, 6 Vet. App. 35, 38 
(1993).  


FINDINGS OF FACT

1.  Prior to June 30, 2009, the Veteran's bilateral sensorineural 
hearing loss has not been manifested by findings more severe than 
a pure-tone average of 40 decibels with 92 percent speech 
discrimination (Level I) in the right ear, pure-tone thresholds 
greater than 55 decibels in each of the four frequencies (1K to 
4K Hertz) with a pure-tone average of 69 decibels (Level V) in 
the left ear, and a loud noise intolerance in the left ear.  

2.  Beginning June 30, 2009, the Veteran's bilateral 
sensorineural hearing loss is shown to be manifested by a pure-
tone average of 50 decibels with 68 percent speech discrimination 
(Level V) in the right ear, pure-tone average of 72.5 decibels 
with 44 percent speech discrimination (Level VIII) in the left 
ear, and difficulty hearing sounds and conversations at normal 
levels.   


CONCLUSION OF LAW

The criteria for a compensable disability rating prior to June 
30, 2009, and an evaluation in excess of 30 percent since then, 
have not been met for the Veteran's bilateral sensorineural 
bilateral hearing loss.  38 U.S.C.A. § 1155 (West 2002 and 
Supplement 2009); 38 C.F.R. §§ 4.85, Diagnostic Code (Code) 6100, 
4.86 (2010)


REASONS AND BASES FOR FINDINGS AND CONCLUSION

1.  Duty to Assist and Notify 

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) has 
a duty to notify and assist claimants in substantiating a claim 
for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 
5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  

Here, the Veteran is challenging the initial evaluation assigned 
following the grant of service connection.  In Dingess v. 
Nicholson, 19 Vet. App. 473 (2006), the United States Court of 
Appeals for Veterans Claims (Court) held that in cases where 
service connection has been granted and an initial disability 
rating and effective date have been assigned, the typical 
service-connection claim has been more than substantiated, it has 
been proven, thereby rendering section 5103(a) notice no longer 
required because the purpose that the notice it intended to serve 
has been fulfilled.  Dingess, 19 Vet. App. at 490-91.  Thus, 
because the notice that was provided before service connection 
was granted was legally sufficient, VA's duty to notify in this 
case has been satisfied.

VA has a duty to assist the Veteran in the development of the 
claim.  This duty includes assisting the Veteran in the 
procurement of service treatment records and pertinent treatment 
records and providing an examination when necessary.  38 U.S.C.A. 
§ 5103A; 38 C.F.R. § 3.159.

The RO has obtained the Veteran's service treatment records and 
private treatment records identified by the Veteran.  The Veteran 
was afforded VA audiological examinations in March 2005, December 
2006 and June 2009.  With respect to the adequacy of these VA 
examination reports, the Board notes that collectively these 
reports demonstrate the severity of the Veteran's bilateral 
sensorineural hearing loss and describe the functional effects 
caused by his hearing disability during the period under appeal.  
See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007); see also 
Martinak v. Nicholson, 21 Vet. App. 447, 455 (2007).   

Significantly, the appellant has not identified, and the record 
does not otherwise indicate, any additional existing evidence 
that is necessary for a fair adjudication of the claim that has 
not been obtained.  

Hence, no further notice or assistance to the appellant is 
required to fulfill VA's duty to assist the appellant in the 
development of the claim.  Smith v. Gober, 14 Vet. App. 227 
(2000).  The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed without 
prejudice to the appellant.  See Bernard v. Brown, 4 Vet. 
App. 384 (1993). 

2.  Increased Rating for Bilateral Sensorineural Hearing Loss 

The Veteran seeks entitlement to higher evaluations for the 
service-connected diabetes mellitus.  The Veteran's disability 
was evaluated as noncompensable prior to June 30, 2009, and as 30 
percent disabling on that date.  
Disability ratings are determined by comparing present 
symptomatology with the criteria set forth in VA's Schedule for 
Rating Disabilities found in 38 C.F.R. Part 4.  Where there is a 
question as to which of two evaluations shall be applied, the 
higher evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  
VA has a duty to acknowledge and consider all regulations that 
are potentially applicable through the assertions and issues 
raised in the record, and to explain the reasons and bases for 
its conclusion.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

In cases involving the assignment of an initial rating following 
the initial award of service connection, VA must address all 
evidence that was of record from the date of the filing of the 
claims on which service connection was granted (or from other 
applicable effective date).  Fenderson v. West, 12 Vet. App. 119, 
126-127 (1999).  The analysis in the following decision is 
undertaken with consideration of the possibility that different 
ratings may be warranted for different time periods.  See id.; 
Hart v. Mansfield, 21 Vet. App. 505 (2007).  This practice is 
known as "staged" ratings.  Here, as discussed further below, the 
severity of the Veteran's symptomatology due to his disability 
has increased during the period under appeal.  Thus, currently 
assigned staged ratings are warranted in this case. 

The appropriate evaluation for hearing impairment is determined 
under the criteria in 38 C.F.R. §§ 4.85, 4.86.  The Rating 
Schedule provides a table for rating purpose (Table VI) to 
determine a Roman numeral designation (I through XI) for hearing 
impairment, based on testing (by a state-licensed audiologist) 
including pure-tone threshold average and speech discrimination 
(Maryland CNC test).  38 C.F.R. § 4.85 (b).  In circumstances 
where an examiner certifies that the use of the speech 
discrimination test is not appropriate because of language 
difficulties, inconsistent speech discrimination scores, etc., or 
where there is an exceptional pattern of hearing impairment as 
defined under 38 C.F.R. § 4.86, then Table VIa will be used to 
determine the Roman numeral designations (I through XI) for 
hearing impairment based only on pure-tone threshold average.  
38 C.F.R. § 4.85(c).  

One exceptional pattern of hearing impairment occurs when the 
pure-tone thresholds in each of the four frequencies (1K to 4K 
Hertz) are 55 decibels or greater.  Another occurs where the 
pure-tone threshold at 1K Hertz is 30 decibels or less, and the 
threshold at 2K Hertz is 70 decibels or more.  38 C.F.R. 
§ 4.86(a),(b).  

Once the Veteran's hearing impairment is determined by the 
numeral designations according to Table VI or Table IVa, then 
Table VII is used to determine the rating assigned by combining 
the Roman numeral designation for hearing impairment of each ear.  
The percentage evaluation is found on Table VII by intersecting 
the horizontal row appropriate for the numeric designation for 
the ear with the better hearing and the vertical column 
appropriate to the numeric designation level for the ear with the 
poorer hearing.  38 C.F.R. § 4.85(e). 

In determining the appropriate rating for the Veteran's hearing 
impairment, VA must also consider whether an extra-schedular 
evaluation under 38 C.F.R. § 3.321(b) should be assigned in the 
case where the disability affect on the Veteran's occupational 
function and daily activities.  See Martinak, 21 Vet. App. at 
447. 

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the Veteran prevailing in either event, 
or whether a preponderance of the evidence is against a claim, in 
which case, the claim is denied.  Gilbert v. Derwinski, 1 Vet. 
App. 49, 55 (1990).  Any reasonable doubt will be resolved in 
favor of granting the Veteran's claim.  38 U.S.C.A. § 5107 ; 
Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); 38 
C.F.R. § 3.102.  

Prior to June 30, 2009

The Veteran asserts entitlement to a compensable evaluation for 
bilateral sensorineural hearing loss prior to June 30, 2009. 

Prior to June 30, 2009, the Veteran's hearing impairment is 
determined by medical findings that are recorded in the March 
2005 VA audiological examination.  The audiometric findings in 
the March 2005 examination report revealed pure-tone thresholds 
at 500, 1,000, 2,000, 3,000 and 4,000 Hertz, were as follows: 25, 
20, 25, 60, and 55 decibels in the right ear; and 60, 60, 70, 70, 
and 75 decibels in the left ear.  Pure-tone threshold averages 
were 40 in the right ear and 69 in the left ear.  Speech 
recognition testing revealed speech recognition abilities were 92 
percent in the right ear and 80 percent in the left ear.  The 
Veteran was diagnosed with moderate to high frequency 
sensorineural hearing loss in the right ear and moderate slopping 
to severe sensorineural.  The March 2005 VA examiner reported 
that Veteran could not use the telephone because of his hearing 
impairment, and that he had difficulty hearing in groups of 
people.  The examiner noted that the Veteran reported that loud 
noises make him nervous and upset him.

The March 2005 VA examination report revealed average pure-tone 
threshold of 40 decibels with speech discrimination of 92 percent 
in the right ear, and pure-tone thresholds greater than 55 
decibels in each of the four frequencies (1K to 4K Hertz) with a 
pure-tone average of 69 decibels in the left ear.  Under the 
application of Table VI for the right ear, the Veteran's hearing 
acuity at the time of that VA examination constitutes a Level I.  
See 38 C.F.R. § 4.85 (b); and under Table VIa, the Veteran's 
hearing acuity in his left ear at the time of that VA examination 
constitutes a Level V.  See 38 C.F.R. §§ 4.85(c) and 4.86(a).  
The application of these levels under Table VII warrants a non-
compensable rating for hearing loss.  See 38 C.F.R. § 4.85(e).  

The Board notes that the Veteran was provided with another VA 
audiological examination during this period, however, there are 
no audiological findings recorded in the December 2006 VA 
examination report.  The December 2006 VA examiner stated that 
the audiological findings were "not adequate for rating" 
because the Veteran "exhibited exaggerated listening 
behaviors".   

The Board has considered the other pertinent VA and private 
audiological treatment records contained in the record during 
this period.  Other pertinent evidence of records consists of VA 
audiological treatment records from VAMC dated January 2004 and 
February 2004, and a private audiological treatment record from 
Easley Head and Neck Surgery (Easley) dated February 2005.  Even 
though these treatment records reflect lower speech 
discrimination scores than those recorded in the March 2005 VA 
examination report, they do not demonstrate that the speech 
recognition scores were obtained with the Maryland CNC test.  
Moreover, the March 2005 VA examination report contains most 
recent audiometric evaluation prior to June 30, 2009.

Based on the findings shown in the March 2005 examination report, 
the Board finds that the mechanical application of the applicable 
diagnostic criteria to the evidence in the record warrants a non-
compensable disability rating prior to June 30, 2009.  See 
38 C.F.R. §§ 4.85(c) and 4.86(a).  

From June 30, 2009  

The report of a June 2009 VA audiological examination shows the 
severity of the disability due to the Veteran's bilateral 
sensorineural hearing loss has increased.  The audiometric 
findings in the June 2009 examination report revealed pure-tone 
thresholds at 500, 1,000, 2,000, 3,000 and 4,000 Hertz, were as 
follows:  20, 35, 35, 65, and 65 decibels in the right ear; and 
65, 65, 70, 75, and 80 decibels in the left ear.  Pure-tone 
threshold averages were 50 in the right ear and 72.5 in the left 
ear.  The examiner noted that subsequent diagnostic testing 
indicated that these were valid pure-tone threshold results.  
Speech recognition testing revealed speech recognition abilities 
were 68 percent in the right ear and 44 percent in the left ear.  

The June 2009 VA examiner diagnosed the Veteran with mild to 
moderately-severe sensorineural hearing loss in the right ear 
with poor speech discrimination, and with moderately-severe to 
severe sensorineural hearing loss in the left ear with poor 
speech discrimination.  The examiner noted that the Veteran's 
disability causes him functional impairment due to difficulty 
hearing and understanding speech at a normal conversational 
level.  It was also noted that the Veteran's hearing impairment 
affected his ability to drive, because he could not hear oncoming 
vehicles or locate the source of environmental cues, such as 
sirens.  It was noted that while hearing aids would be beneficial 
to the Veteran, he could not wear them because of his 
hyperacusis.  

The audiometric findings from the June 2009 VA examination 
revealed average pure-tone threshold of 50 decibels with speech 
discrimination of 68 percent in the right ear, and pure-tone 
threshold of 72.5 decibels with speech discrimination of 44 
percent in the left.  Under the application of Table VI, the 
Veteran's hearing acuity at the time of that VA examination 
constitutes a Level V for the right ear and a Level VIII in the 
left ear.  See 38 C.F.R. § 4.85 (b).  It is noted that while the 
Veteran has pure-tone thresholds greater than 55 decibels in each 
of the four frequencies (1K to 4K Hertz) in the left ear, he 
receives a higher numeral level under the application of Table 
VI.  See 38 C.F.R. § 4.86(a).  The application of the assigned 
levels under Table VII warrants a 30 percent disability rating 
for hearing loss.  See 38 C.F.R. § 4.85(e).  

At no point does the evidence of record since the date of the 
June 2009 VA examination report show that an evaluation in excess 
of 30 percent is warranted for bilateral sensorineural hearing 
loss.  See 38 C.F.R. §§ 4.85 and 4.86.

Based on the foregoing, the Board finds that the mechanical 
application of the applicable diagnostic criteria to the 
audiometric findings in the June 2009 VA examination report do 
not warrant an evaluation in excess of 30 percent.  The evidence 
of record does not support a higher evaluation since the date of 
the June 2009 VA examination.   As such, the preponderance of the 
evidence is against the Veteran's claim of entitlement to an 
evaluation in excess of 30 percent for his service connected 
bilateral hearing loss from June 30, 2009.

Extraschedular Considerations 

The Board has also considered the application of extra-schedular 
rating in this case under 38 C.F.R. § 3.321(b)(1).  The evidence 
of record shows that the functional effect of the Veteran's 
hearing impairment includes inability to use the telephone, 
difficulty hearing others at normal conversational levels, and he 
has a heightened sensitivity to loud noises.  Although Veteran's 
disability causes him some functional impairment, the evidence of 
records does not show that the severity of the disability 
manifested by bilateral hearing loss goes beyond that 
interference contemplated by the assigned evaluations during each 
period.  

Since the currently assigned staged evaluations are adequate, 
then referral by the RO to the Director of VA's Compensation and 
Pension Service, under 38 C.F.R. § 3.321, is not required.  See 
38 C.F.R. §§ 3.321(a), 4.1; see also Thun vs. Peak, 22 Vet. App. 
111 (2008)(noting that when the appellant's disability picture is 
contemplated by the regular rating schedule, then the assigned 
schedular evaluation is adequate and no further consideration is 
required).     


ORDER

A compensable evaluation prior to June 30, 2009 and an evaluation 
in excess of 30 percent since then, for bilateral sensorineural 
hearing loss are denied. 




____________________________________________
DENNIS F. CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


